UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ZION NEVADA CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-8600068 (State of Incorporation or organization) (I.R.S. Employer Identification No.) 484 North 2070 East, Saint George, Utah 84790 (Address of principle executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which To be so registered each class is to be registered Common Stock, Par Value $.001 OTC-BB If this form relates to the registration of a class of securities pursuant to section 12(b) of the Exchange Act and is Effective pursuant to General Instruction A. (c) check the following box[] If this form relates to the registration of a class of securities pursuant to section 12(g) of the Exchange Act and is Effective pursuant to General Instruction A. (d) check the following box[X] Securities Act registration statement file number to which this form relates:333-143969 Securities to be registered pursuant to Section 12)g) of the Act: 75,000,000 Shares of Common Stock, Par Value $.001 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Common Stock, 75,000,000 Shares authorized, par value $.001. Item 2. Exhibits None 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Steele Recording Corporation By:/s/ Shawn Wright Shawn Wright Chief Executive Officer President and Chief Financial Officer 3
